DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 3, 4, 11-13, 15-17, 22-25, 27, 29-52, and 55-66 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-10, 14, 19-21, 26, 28, 53, 54, 67, and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite for reciting the phrase, “sample chamber and the one or more reaction-diffusion conduits are configured to hold a blend of reactants for nucleic acid amplification reaction and are configured for detection of amplified nucleic acid molecules”.
	The subject-phrase is indefinite because it is unclear whether the sample chamber and the diffusion conduits comprise the blend of reactants for nucleic acid amplification reaction or it is simply capable of holding the reagents.  To this end, any surface or porous strip are capable and thus configured to hold any reactants placed thereon.  
	In addition, it is further unclear whether the sample chamber and the one more reaction-diffusion conduits both comprise the blend of reactants for nucleic acid amplification; or the sample chamber is configured to hold the nucleic acid amplification and the reaction-diffusion conduit is configured for detection of the amplified nucleic acid molecules.
	For the purpose of prosecution, the sample chamber is configured for holding the blend of amplification reactants and the reaction-diffusion conduit is configured for detection of the amplified nucleic acid molecules, and the language configured for does not necessarily require that the reagents are present thereon, but that they are capable and thus configured.  
	Claims 2, 5-10, 14, 19-21, 26, 28, 53, 54, 67, and 68 are indefinite by way of their dependency on claim 1.
Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 5, 9, 10, 14, 18, 19, 26, 53, 54, and 68 under 35 U.S.C. 103 as being unpatentable over Bau et al. (WO 2013/103360 A1, published July 11, 2013, using US 2014/0162244 A1 published June 2014, priority 2011 a national phase for citation) in view of Johnson et al. (US 2016/0223536 A1, published August 2016, priority October 2013), made in the Office Action mailed on February 10, 2022 is withdrawn in view of the declaration received with the Amendment received on May 16, 2022.
Rejection – New Grounds
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The present rejection is necessitated based on the ambiguity of language in claim 1 as noted above.
Claims 1, 2, 5, 9, 10, 14, 18, 19, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nelson et al. (US 2016/0002621, issued January 7, 2016, priority July 1, 2014).
With regard to claims 1 and 68, Nelson et al. disclose a device for monitoring nucleic acid amplification comprising at least one nuclemeter as reproduced below (Figure 1):

    PNG
    media_image1.png
    488
    548
    media_image1.png
    Greyscale
As shown, the device comprises:
a sample chamber (14) (“the sample application zone”, section [0069]);
one or more reaction-diffusion conduits, each in fluid communication with the sample chamber (12) (“substrate”, section [0055]; “porous matrix was prepared by soaking a nitrocellulose substrate …” (section [0140]);
wherein the sample chamber is configured to hold a blend of reactants for nucleic acid amplification (sample chamber 14 receives the amplification reaction mixtures from 24 and therefore is fully configured to hold the blend of reactants; see “device … further comprises an amplification reagent reservoir 24”, section [0054]; “substrate further comprises fuses 16, which restrain the sample to be located at the sample application zone 14”, section [0055]; “flowing an amplification buffer through the sample application zone”, section [0062]), and the one or more reaction-diffusion conduits are configured for detection of amplified nucleic acid molecules (“amplified nucleic acids or amplicons may be detected on the substrate”, section [0078]; “detection zone 20”, section [0078]); and
a removable barrier located between the sample chamber and each of the one or more reaction-diffusion conduits, wherein the barrier comprises a material that degrades, dissolves or any combination thereof (“fuses 16 are dissolved and the lateral flow of amplification reagent starts flowing from the amplification reservoir 24 and passes through the sample application zone 14 and the detection zone 20”, section [0069]).
With regard to claim 2, the at least one or more reaction-diffusion conduits contains a polymer to modulate diffusion of an amplified nucleic acid, wherein the polymer comprises a gel, hydroxypropyl-methyl-cellulose (HMPC) or a solid (see above discussion relating to the fuse).
With regard to claim 5, at least about 2 includes one reaction-diffusion conduits as at least 100 includes “about 100”.
With regard to claim 9, the sample loading zone is impregnated with amplification reagents, such as primers, which would necessarily capture the target nucleic acids and allow non target nucleic acids to be flowed out (“the amplification reagents comprising dNTP mixtures, oligomers, and amplification buffer reagents may be impregnated in the substrate”, section [0068]).
With regard to claim 10, an alternative configuration also comprises a waste conduit in fluid communication with the sample chamber, and at least one diffusion conduit as well as a heat source (see Figure 2, element 30, the wicking pad, which is also associated with the sample chamber (section [0121]); and heaters which are associated with the lateral substrate, “substrate further comprises an amplification zone heating unit 22”, section [0118]).
With regard to claim 14, the device also comprises a heating unit for amplification zone and sample chamber (Figure 3, zones 14 and 18; see section [0122]).
With regard to claim 18, the amplification reagents are added through the sample loading chamber and continues to flow down the lateral strip as amplification is performed and thus comprises at least one or more blend of reactants therein.
With regard to claim 19, the device comprise an immobilized probes or primers which affect diffusion of the amplified nucleic acid (“amplification products may be captured in the detection zone 20 by one or more capturing agent or probe, such as primers”, section [0072]).
With regard to claim 26, the barrier is sugar/salts which melt at amplification temperature.
Therefore, Nelson et al. anticipate the invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 20, 21, 28, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2016/0002621, issued January 7, 2016, priority July 1, 2014) in view of Lee et al. (Lab Chip, 2008, vol. 8, pages 2121-2127) and Propper et al. (US 2013/0280698 A1, published October 24, 2013, priority April 2012).
The teachings of Nelson et al. have been discussed above.
Nelson et al. do not explicitly disclose that the device comprises a plurality of sample chambers (claim 6), or that the sample chambers comprise one or more reaction-diffusion conduits in fluid communication therewith (claim 7), and the one of more sample chamber has therein a known quantity of preselected, target nucleic acid molecules (claim 8), or that at least two nuclemeters comprise different primers (claim 20), or different primers (claim 21).
Nelson et al. do not explicitly disclose that the device further comprises a substrate on which the nuclemeters are disposed (claim 28), or that the substrate is a polymeric chip (claim 53), which is PMMA (claim 54).
Lee et al. teach a well-known means of using a polymeric substrates, such as PMMA as a substrate in a miniaturized diagnostic devices:
“As a substrate material for the lab-on-a-chip, several polymer materials, polycarbonate … polymethyl methacrylate (PMMA), polystyrene, and cyclic olefin copolymer (COC) …”, page 2122, 1st column, 3rd paragraph)

	Propper et al. disclose a device which can analyze multiple samples for multiple assays:
“embodiment of the device is a disposable cartridge comprising two or more different assays .. the cartridge comprises five different assays … the cartridge will contain lateral flow assays.  Even more preferably the cartridge will contain lateral flow assay strips” (section [0025])

	Propper et al., in particular, disclose a configuration on Figure 9, wherein a module comprising an inlet (element 2), an assay viewing window (element 4), wherein Figure 11 discloses an embodiment where five such modules, each having its own inlet and assay viewing windows are present.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nelson et al. with the teachings of Lee et al. and Propper et al. for the following reasons.
	With regard to placing the device disclosed by Nelson et al. on a substrate made of PMMA, such would have been an obvious implementation so as to provide a testing device which is supported by solid substrate so that the device of Nelson et al. can be portable and retain its shape and integrity of the modules and test strips on which the assay is performed.  Utilizing substrate made of materials commonly employed in the art, therefore would not have provided any additional features beyond that which is predictable.
	With regard to applying the teachings of Nelson et al. so as to arrive at a device which is capable of performing multiple assays, such would have been an obvious implementation of Nelson et al. for the commonly accepted benefit of providing highthroughput assay, which analyzes multiple samples with different desired assays simultaneously on a single device platform.  
	Providing multiple reiteration of the same parts for such means has been well recognized as an obvious motivation:
	In In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960), a prior art which disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+), rendered obvious a claim drawn to a plurality of such “rib” structures because, “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (see MPEP 2144.04(VI)(B).
	Similarly, providing multiplicity of nuclemeter disclosed by Nelson et al. does not result in any new or unexpected result, but rather provide the well-understood and predicted result of highthroughput capability.
	Lastly, arriving at producing multiple such nuclemeters of Nelson et al. would have been reasonably expected to be successful given the teachings of Propper et al. who also taught a device with multiple nuclemeters, wherein each nuclemeter comprised a sample chamber fluidically connected to a reaction-diffusion conduit (i.e., test strip).
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        September 10, 2022
/YJK/